DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 D.R, the Mother, and J.C., the Father,
                              Appellants,

                                    v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                    and GUARDIAN AD LITEM,
                           Appellees.

                     Nos. 4D21-1293 & 4D21-1397

                         [September 15, 2021]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Ashley Zuckerman, Judge; L.T. Case No. 50-
2019-DP-000810-XXXX-MB.

  Carla Lowry, Fort Lauderdale, and Brooke Elvington, Dunedin, for
appellant D.R., the Mother.

  William DiRenzo, Fort Lauderdale, for appellant J.C., the Father.

   Andrew Feigenbaum of the Department of Children and Families, West
Palm Beach, for appellee Department of Children and Families.

  Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian ad Litem.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.